ORDER
PER CURIAM.
Herman Jackson (hereinafter, “Jackson”) appeals from the circuit court’s judgment affirming the decision of the St. Louis Board of Police Commissioners (hereinafter, “the Board”) terminating his employment. Jackson raises three points on appeal. First, Jackson claims he was entitled to a full hearing before the Board rather than before a hearing officer. Second, Jackson challenges the Board’s decision, alleging it is not supported by competent and substantial evidence on the record. Third, Jackson argues the circuit court erred in dismissing his ancillary claims contained in his petition for judicial review pursuant to Section 536.110 RSMo (2000).
We have reviewed the briefs of the parties, the legal file, and transcript on appeal. We find no error occurred. An extended opinion reciting the detailed facts and restating the principles of law would have no precedential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for the order affirming the Commission’s decision pursuant to Rule 84.16(b).